


110 HR 6740 IH: To amend the National Trails System Act to provide for a

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6740
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Inslee (for
			 himself, Mr. Dicks,
			 Mr. Larsen of Washington,
			 Mr. McDermott, and
			 Mr. Smith of Washington) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to provide for a
		  study of the Cascadia Marine Trail.
	
	
		1.FindingsCongress finds as follows:
			(1)The Cascadia
			 Marine Trail stretches from near the State capitol of Olympia north to the
			 Canadian border.
			(2)The Cascadia
			 Marine Trail was designated a National Recreation Trail in 1994.
			(3)The Cascadia
			 Marine Trail’s them is to honor and preserve 5,000 years of marine
			 travel.
			(4)The Cascadia
			 Marine Trail was granted National Millennium Trail status by the White House in
			 1999.
			(5)The Cascadia
			 Marine Trail was designated by American Canoe Association as a ACA-Recommended
			 Water Trail in 2005.
			(6)The Cascadia Marine
			 Trail is specifically designed for use by nonmotorized, beachable boats and no
			 reservations are required at 90 percent of sites.
			(7)The goal of
			 Cascadia Marine Trail is to have a site every 5 to 8 miles along Puget Sound
			 for the comfort and safety of recreational kayakers, rowers, canoeists, and
			 small-boat sailors.
			(8)The Cascadia
			 Marine Trail hosts an entirely public network of waterways and shorelines
			 including salt and freshwater areas in a vital estuarine environment.
			(9)The marine mammals
			 protected by the Marine Mammal Protection Act, including seals, otters,
			 porpoises, and whales (including 3 pods of resident Orca whales) are residents
			 throughout the range of the Cascadia Marine Trail.
			(10)The area of Puget
			 Sound estuary, where water that falls on the Cascade and Olympic Mountains
			 flows to meet the marine waters of the Sound land and water, is 2,458 square
			 miles, and has approximately 2,500 miles of marine shorelines.
			(11)Approximately
			 10,000 rivers and streams flow into Puget Sound.
			(12)Puget Sound is
			 home to a diverse population of fish and wildlife including 200 species of
			 marine fish, 26 species of marine mammals, 625 species of marine seaweeds and
			 sea grasses, 200 species of marine birds, and at least 3,000 species of
			 invertebrates.
			(13)The Puget Sound
			 area is home to approximately 3,500,000 people.
			(14)Fifteen Indian
			 tribes in the region have historically relied upon marine travel in
			 nonmotorized vessels and continue to engage in culturally relevant canoe travel
			 through the Puget Sound.
			(15)Puget Sound is
			 home to important commercial and economic activity and the annual number of
			 cargo vessels in the Sound in 2006 was 2,451 and the number of boats registered
			 to residents living on or near Puget Sound was 168,374 in 2003.
			(16)There are many
			 recreational activities on Puget Sound and 35 State parks are located on Puget
			 Sound.
			2.Designation of trail
			 for studySection 5(c) of the
			 National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end
			 the following:
			
				(__)Cascadia Marine Trail, a series of water
				trail routes encompassing approximately 2,300 miles of shoreline in the State
				of Washington, extending from Point Roberts near the Canadian border to the
				southern reach of Puget Sound near
				Olympia.
				.
		
